

115 HRES 611 IH: Recognizing the denial of full voting rights in Congress for veterans and their families who are District of Columbia residents.
U.S. House of Representatives
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 611IN THE HOUSE OF REPRESENTATIVESNovember 7, 2017Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the denial of full voting rights in Congress for veterans and their families who are
			 District of Columbia residents.
	
 Whereas, on November 11th, our Nation observes Veterans Day, a Federal holiday commemorating the men and women who served and sacrificed for their country;
 Whereas the service and sacrifice of all American veterans must be recognized; Whereas the service of approximately 30,000 residents of the District of Columbia in the armed forces is unparalleled because they served without full voting rights in Congress;
 Whereas residents of the District of Columbia fought to create the United States, fighting for the Revolutionary War slogan of no taxation without representation, and have served in every war fought by the United States since;
 Whereas 635 District of Columbia residents were casualties of World War I, a casualty figure greater than that observed by 3 different States during the War;
 Whereas 3,575 District of Columbia residents were casualties of World War II, a casualty figure greater than that observed by 4 different States during the War;
 Whereas 547 District of Columbia residents were casualties of the Korean War, a casualty figure greater than that observed by 8 different States during the War;
 Whereas 243 District of Columbia residents were casualties of the Vietnam War, a casualty figure greater than that observed by 10 different States during the War;
 Whereas almost 200,000 District of Columbia residents have served in the military since World War I;
 Whereas residents of the District of Columbia, including active duty service members, National Guard members, reservists, and veterans, continue to be denied full voting rights in the House of Representatives and the Senate; and
 Whereas H.R. 1291, the Washington, D.C. Admission Act, would grant full and equal voting rights as well as democratic control over local affairs to the District of Columbia by making it the 51st State: Now, therefore, be it
	
 That the House of Representatives recognizes the service of all District of Columbia veterans, condemns the denial of voting rights in Congress and full home rule for veterans and their families who are District of Columbia residents, and calls for statehood for the District of Columbia.
		